132 Nev., Advance Opinion eat
                            IN THE SUPREME COURT OF THE STATE OF NEVADA


                   CORPORATION OF THE PRESIDING                          No. 65424
                   BISHOP OF THE CHURCH OF JESUS
                   CHRIST OF LATTER-DAY SAINTS ON
                   BEHALF OF CLEVELAND RANCH,                                FILED
                   Petitioner,
                   vs.                                                       JAN 2 8 2016
                   THE SEVENTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF WHITE
                   PINE; AND THE HONORABLE
                   ROBERT E. ESTES,
                   Respondents,
                   and
                   JASON KING, P.E., IN HIS OFFICIAL
                   CAPACITY AS THE NEVADA STATE
                   ENGINEER, THE NEVADA
                   DEPARTMENT OF CONSERVATION
                   AND NATURAL RESOURCES,
                   DIVISION OF WATER RESOURCES;
                   AND SOUTHERN NEVADA WATER
                   AUTHORITY,
                   Real Parties in Interest.



                               Original petition for an extraordinary writ challenging a
                   district court order on judicial review determining that the State Engineer
                   properly applied a water law statute to certain applications to appropriate
                   water.
                               Petition denied.


                   Hejmanowski & McCrea LLC and Paul R. Hejmanowski, Las Vegas;
                   Kaempfer Crowell and Severin A. Carlson, Reno; Lionel Sawyer & Collins
                   and David N. Frederick and Lynda Sue Mabry, Las Vegas,
                   for Petitioner.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    (e,                                                                       -
                Adam Paul Laxalt, Attorney General, and Micheline N. Fairbank, Senior
                Deputy Attorney General, Carson City,
                for Real Party in Interest Jason King, P.E., in His Official Capacity as the
                Nevada State Engineer, Nevada Department of Conservation and Natural
                Resources, Division of Water Resources.

                Lewis Roca Rothgerber, LLP, and Daniel F. Polsenberg and Joel D.
                Henriod, Las Vegas; Taggart & Taggart, Ltd., and Paul G. Taggart and
                Gregory H. Morrison, Carson City; Southern Nevada Water Authority and
                Gregory J. Walch and Dana R. Walsh, Las Vegas,
                for Real Party in Interest Southern Nevada Water Authority.




                BEFORE THE COURT EN BANC,

                                                 OPINION
                By the Court, PARRAGUIRRE, C.J.:
                            NRS 533.3705(1), enacted in 2007, allows the State Engineer
                to subject newly approved water applications to an incremental use
                process. In material part, NRS 533.3705(1) provides that "Eu]pon approval
                of an application to appropriate water, the State Engineer may limit the
                initial use of water to a quantity that is less than the total amount
                approved for the application" and then authorize additional amounts for
                use at a later date, up to the total amount approved for the application.
                Here, we are asked to determine whether the State Engineer improperly
                applied NRS 533.3705(1) retroactively by ordering incremental pumping,
                and thus limiting the initial water use, for certain applications that were
                filed in 1989 and approved in 2012. We conclude the State Engineer did
                not give NRS 533.3705(1) an improper retroactive application because the
                statute unambiguously applies to only approved applications, and the
                present applications were approved almost five years after NRS
SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 194Th e
                 533.3705(1) took effect. Accordingly, we deny petitioner's request for an
                 extraordinary writ barring the State Engineer from applying NRS
                 533.3705(1) to the disputed water permit applications.
                                                   FACTS
                             In 1989, real party in interest Southern Nevada Water
                 Authority (SNWA) filed various water permit applications' with the State
                 Engineer. Those applications sought to appropriate water from the Spring
                 Valley Hydrographic Basin for municipal and domestic purposes in
                 southern Nevada. In 2007, the State Engineer ruled on SNWA's
                 applications, rejecting some and approving the rest subject to incremental
                 development in the form of staged pumping and other restrictions on use,
                 as well as a plan for continued monitoring. Parties opposing SNWA's
                 applications sought judicial review of the State Engineer's ruling, but the
                 district court found no material error. The opponents then sought review
                 from this court, which reversed and remanded, requiring the State
                 Engineer to republish SNWA's applications.     Great Basin Water Network
                 v. Taylor, 126 Nev. 187, 190, 234 P.3d 912, 914 (2010).
                             After republishing, many entities, including petitioner
                 Corporation of the Presiding Bishop of the Church of Jesus Christ of
                 Latter-Day Saints (CPB) opposed SNWA's applications. This dispute
                 culminated in "a record long six weeks of administrative hearing" in late
                 2011. Ultimately, the State Engineer issued Ruling 6164 in March 2012
                 denying some of SNWA's applications and granting others. Invoking NRS
                 533.3705(1), the State Engineer subjected SNWA's approved applications



                    'The Las Vegas Valley Water Authority filed the applications, but
                 SNWA later acquired the rights to those applications.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                to three stages of incremental development and monitoring. That
                approval allowed a maximum potential water appropriation of 61,127
                acre-feet-annually (afa), assuming no material problems arose during the
                course of the incremental development.
                            CPB, among others, petitioned the district court for review.
                The district court rejected CPB's argument that the State Engineer gave
                NRS 533.3705(1) an improper retroactive effect, concluding the statute
                applies only to approved applications, and SNWA's applications were not
                approved until 2012, nearly five years after NRS 533.3705(1) took effect.
                Nevertheless, the district court reversed and remanded the State
                Engineer's ruling on other grounds. CPB now petitions this court for an
                extraordinary writ barring the State Engineer from applying NRS
                533.3705(1) to SNWA's applications.
                                                DISCUSSION
                            CPB has the burden of demonstrating that this court's
                extraordinary intervention is warranted.        Pan v. Eighth Judicial Dist.
                Court,   120 Nev. 222, 228, 88 P.3d 840, 844 (2004). "Whether
                extraordinary writ relief will issue is solely within this court's discretion."
                MountainView Hosp., Inc. v. Eighth Judicial Dist. Court, 128 Nev., Adv.
                Op. 17, 273 P.3d 861, 864 (2012). This court may address writ petitions
                when they "raise important issues of law in need of clarification, involving
                significant public policy concerns, of which this court's review would
                promote sound judicial economy."           Int? Game Tech., Inc. v. Second
                Judicial Dist. Court, 122 Nev. 132, 142-43, 127 P.3d 1088, 1096 (2006).
                            We will address CPB's petition because it presents a narrow
                legal issue concerning a matter of significant public policy, and its
                resolution will promote judicial economy. See id. First, whether the State
                Engineer improperly applied NRS 533.3705(1) retroactively is a clear
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                question of law. See Sandpointe Apartments, LLC v. Eighth Judicial Dist.
                Court, 129 Nev., Adv, Op. 87, 313 P.3d 849, 853 (2013). Second, hundreds
                of parties contested SNWA's applications, which are intended to help
                secure adequate water for this state's most populous region; therefore, this
                is a matter of great public importance. Finally, our intervention will
                promote judicial economy by determining the proper application of a
                statute that plays an important role in a matter that has spanned 25
                years and multiple adjudications. Consequently, our discretionary
                intervention is warranted, and we must now determine whether the State
                Engineer properly applied NRS 533.3705(1) to SNWA's applications.
                The State Engineer did not apply NRS 533.3705(1) retroactively
                            This court reviews questions of statutory interpretation and
                retroactivity de novo. Sandpointe Apartments, 129 Nev., Adv. Op. 87, 313
P.3d at 853. Statutory language must be given its plain meaning if it is
                clear and unambiguous. D.R. Horton, Inc. v. Eighth Judicial Dist. Court,
                123 Nev. 468, 476, 168 P.3d 731, 737 (2007). "A statute is ambiguous if it
                is capable of being understood in two or more senses by reasonably well-
                informed persons." Id.
                            NRS 533.3705(1) was enacted in 2007, and it provides:
                            Upon approval of an application to appropriate
                            water, the State Engineer may limit the initial use
                            of water to a quantity that is less than the total
                            amount approved for the application. The use of
                            an additional amount of water that is not more
                            than the total amount approved for the application
                            may be authorized by the State Engineer at a later
                            date if additional evidence demonstrates to the
                            satisfaction of the State Engineer that the
                            additional amount of water is available and may
                            be appropriated in accordance with this chapter
                            and chapter 534 of NRS. In making that
                            determination, the State Engineer may establish a
SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                                 period during which additional studies may be
                                 conducted or additional evidence provided to
                                 support the application.
                     2007 Nev. Stat., ch. 429, § 3.5(1), at 2015 (codified at NRS 533.3705(1)).
                                 We conclude the State Engineer did not apply NRS
                     533.3705(1) retroactively because (1) the statute unambiguously applies to
                     only approved applications, and (2) SNVVA's applications were approved
                     almost five years after NRS 533.3705(1) took effect.
                           NRS 533.3705(1) only applies to approved applications
                                 CPB argues NRS 533.3705(1) impermissibly allows the State
                     Engineer to use incremental development to draw out the permit-approval
                     process over many years, in contravention of Great Basin Water Network
                     v. Taylor, 126 Nev. 187, 234 P.3d 912 (2010), and the 1989 version of NRS
                     533.370, which required the State Engineer to accept or reject water
                     appropriation applications within one year. We reject this argument
                     because NRS 533.3705(1) plainly requires the State Engineer to approve a
                     total appropriation before he can require incremental development of that
                     appropriation. 2



                           2We decline to address CPB's additional argument that the State
                     Engineer actually used NRS 533.3705(1) to draw out the approval process
                     here beyond one year. The State Engineer approved the material
                     applications here within the time frame set forth in Great Basin Water
                     Network. Moreover, he expressly found sufficient evidence to allow SNWA
                     to appropriate 61,127 afa before ordering incremental development
                     starting at 38,000 afa. Whether the State Engineer actually had sufficient
                     evidence that 61,127 afa was available for appropriation is a factual
                     inquiry this court declines to undertake in the present context. Round
                     Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534,
                     536 (1981) (noting that this court generally will not address factual issues
                     when evaluating writ petitions).

SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 1947A    a4040
                               By its own terms, NRS 533.3705(1) only allows incremental
                development of a water project "[u]pon approval of an application." "Upon
                approval of an application" unambiguously means "concurrent with"
                approval of an application or "immediately after" the approval of an
                application.     See Upon, Webster's Third New International Dictionary
                (2002) (defining "upon" as "immediately following on," "very soon after,"
                "on the occasion of," or "at the time of"). NRS 533.3705(1) plainly makes
                application approval and the State Engineer's decision to limit the initial
                use of water separate events such that application approval triggers the
                possibility for incremental development. Therefore, we conclude that NRS
                533.3705(1) unambiguously applies to only approved applications because
                reasonably well-informed people cannot reach a different conclusion after
                reading NRS 533.3705(1)'s plain language.      See D.R. Horton, Inc., 123
Nev. at 476, 168 P.3d at 737.
                      Applying NRS 533.3705(1) here does not constitute a retroactive
                      application
                               "[A] statute has retroactive effect when it takes away or
                impairs vested rights acquired under existing laws, or creates a new
                obligation, imposes a new duty, or attaches a new disability, in respect to
                transactions or considerations already past."       Pub. Emps.' Benefits
                Program v. Las Vegas Metro. Police Dep't, 124 Nev. 138, 155, 179 P.3d 542,
                553-54 (2008) (internal quotation marks omitted). However, "a statute
                does not operate retrospectively merely because it draws upon past facts
                or upsets expectations based in prior law." Sandpointe Apartments, 129
                Nev., Adv. Op. 87, 313 P.3d at 854 (internal quotations marks and
                citations omitted).
                               Here, the State Engineer applied NRS 533.3705(1)
                prospectively to applications approved in 2012. NRS 533.3705(1), which
SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1947A
                       was enacted in 2007, unambiguously applies only "[u]pon approval of an
                       application." 2007 Nev. Stat., ch. 429, § 3.5(1), at 2015. The material date
                       here is the date of an application's approval, not filing, and these
                       applications were approved five years after the statute took effect. As
                       such, the State Engineer did not apply NRS 533.3705(1) retroactively
                       here.
                                    Accordingly, CPB is not entitled to the relief it seeks, and we
                       deny its petition.




                       We concur:


                                                        J.




                       Douglas




                       I) Ida                       ,   J.
                       Pickering
SUPREME COURT
        OF
     NEVADA
                                                             8
(0) 1947A    (44619.